                                             1   KATHLEEN A. HERDELL (SBN 142836)
                                                 LAW OFFICES OF KATHLEEN A. HERDELL
                                             2   340 McCormick Street, Suite C
                                             3   St. Helena, CA 94574
                                                 Telephone: (707) 963-3800
                                             4   Facsimile: (707) 963-2622
                                                 Email:       kathleen@herdell.com
                                             5
                                                 Attorneys for Plaintiff
                                             6   CHAD LITTLE
                                             7   SONIA MARTIN (SBN 191148)
                                                 MENGMENG ZHANG (SBN 280411)
                                             8   DENTONS US LLP
                                                 One Market Plaza, Spear Tower, 24th Floor
                                             9   San Francisco, CA 94105
                                                 Telephone: (415) 267-4000
                                            10   Facsimile: (415) 267-4198
                                                 E-mail:     sonia.martin@dentons.com
                                            11               mengmeng.zhang@dentons.com
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            12   Attorneys for Defendant
                                                 AMCO INSURANCE COMPANY
       SAN FRANCISCO, CA 94105




                                            13
           DENTONS US LLP


             (415) 267-4000




                                            14                                UNITED STATES DISTRICT COURT
                                            15                               EASTERN DISTRICT OF CALIFORNIA
                                            16                                      SACRAMENTO DIVISION
                                            17   CHAD LITTLE,                                          Case No. 2:17-cv-00975-KJM-KJN
                                            18                Plaintiff,                               STIPULATION AND ORDER
                                                                                                       REGARDING REMAINING PRETRIAL
                                            19        vs.                                              DEADLINES
                                            20   AMCO INSURANCE COMPANY, AND
                                                 DOES 1-20, inclusive,
                                            21
                                                              Defendants.
                                            22

                                            23

                                            24          Plaintiff Chad Little and Defendant AMCO Insurance Company, by and through their

                                            25   attorneys of record, hereby stipulate and agree as follows and respectfully request that the Court

                                            26   approve and give effect to their stipulation:

                                            27

                                            28                                                   -1-
                                                 Case No. 2:17-cv-00975-KJM-KJN                             STIPULATION AND ORDER REGARDING
                                                                                                            REMAINING PRETRIAL DEADLINES
                                             1          WHEREAS, plaintiff Chad Little is in the process of rebuilding his home and has not yet
                                             2   made a settlement demand because he is continuing to work on estimating what it will cost to
                                             3   complete the construction process;
                                             4          WHEREAS, the parties wish to explore settlement without incurring litigation costs
                                             5   associated with a summary judgment motion that may be unnecessary;
                                             6          WHEREAS, the parties wish to continue the dispositive pretrial motion hearing cut-off
                                             7   deadline by approximately 90 days to allow a reasonable period for the parties to explore
                                             8   informal resolution of the case;
                                             9          IT IS HEREBY STIPULATED AND AGREED THAT the dispositive pretrial motion
                                            10   hearing cut-off should be continued from July 12, 2019 to October 18, 2019.
                                            11          IT IS SO STIPULATED.
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            12
                                                                                              Respectfully submitted,
       SAN FRANCISCO, CA 94105




                                            13    Dated: May 14, 2019                          LAW OFFICES OF KATHLEEN A. HERDELL
           DENTONS US LLP


             (415) 267-4000




                                            14

                                            15
                                                                                               By /s/Kathleen A. Herdell
                                            16                                                        KATHLEEN A. HERDELL
                                                                                               Attorneys for Plaintiff CHAD LITTLE
                                            17

                                            18    Dated: May 14, 2019                          DENTONS US LLP
                                            19

                                            20
                                                                                               By /s/Sonia Martin
                                            21
                                                                                                           SONIA MARTIN
                                            22                                                 Attorneys for Defendant
                                                                                               AMCO INSURANCE COMPANY
                                            23

                                            24

                                            25

                                            26

                                            27

                                            28                                                -2-
                                                 Case No. 2:17-cv-00975-KJM-KJN                            STIPULATION AND ORDER REGARDING
                                                                                                           REMAINING PRETRIAL DEADLINES
                                             1                                               ORDER
                                             2          Pursuant to the parties’ stipulation, and good cause appearing therefore, IT IS HEREBY
                                             3   ORDERED as follows:
                                             4          The dispositive pretrial motion hearing cut-off is continued from July 12, 2019 to October
                                             5   18, 2019.
                                             6          IT IS SO ORDERED.
                                             7

                                             8   Dated: May 21, 2019.

                                             9

                                            10
                                                                                                      UNITED STATES DISTRICT JUDGE
                                            11
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            12
       SAN FRANCISCO, CA 94105




                                            13
           DENTONS US LLP


             (415) 267-4000




                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28                                                  -3-
                                                  Case No. 2:17-cv-00975-KJM-KJN                            STIPULATION AND ORDER REGARDING
                                                                                                            REMAINING PRETRIAL DEADLINES
